EXHIBIT 10.4

THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
entered into effective as of October 11, 2011, by and between Cornerstone Realty
Fund, LLC, a California limited liability company (“Seller”) and Rexford
Industrial Fund V, LP, a Delaware limited partnership (or its assignee,
“Purchaser”), with reference to the following facts and circumstances:

R E C I T A L S

A. Seller and Purchaser previously executed and delivered that certain Purchase
and Sale Agreement, dated September 1, 2011 (the “Original Agreement”) with
respect to those certain real properties as more particularly described in the
Original Agreement.

B. Seller and Purchaser previously executed and delivered that certain Amendment
to Purchase and Sale Agreement, dated September 30, 2011 (the “First
Amendment”).

C. Seller and Purchaser previously executed and delivered that certain Second
Amendment to Purchase and Sale Agreement, dated October 4, 2011 (the “Second
Amendment”).

D. Seller and Purchaser desire to modify the Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Purchaser hereby agree as follows:

 

1) Defined Terms. Unless otherwise defined herein, capitalized terms used in
this Amendment shall have the meanings ascribed to such terms in the Original
Agreement, the First Amendment and the Second Amendment. From and after the date
of this Amendment, all references to the “Agreement” in the Original Agreement,
the First Amendment, the Second Amendment and this Amendment shall be deemed
references to the Original Agreement as modified by the First Amendment, the
Second Amendment and this Amendment.

 

2) Property Inspection Period. The Property Inspection Period shall be extended
to October 31, 2011, but only for environmental issues concerning the Zenith
property located in Glenview, IL as described in section 6 below. All other
contingencies of Buyer which would otherwise expire on October 11, 2011 shall be
deemed satisfied or waived on October 11, 2011.

 

3) Additional Deposit. The Additional Deposit shall be due on November 2, 2011.

 

4) Closing. The Closing shall be on or before November 14, 2011.

 

5) Purchase Price Reduction. The aggregate Purchase Price for the Property shall
be reduced from Twenty-Five Million One Hundred Thousand Dollars
($25,100,000.00) to Twenty-Four Million Seven Hundred Ten Thousand Dollars
($24,710,000.00).

 

6)

Environmental Condition; Approval of Further Environmental Inspections.
Purchaser has advised Seller that ADR Environmental Group, Inc. (“ADR”) has
determined the potential existence of

 

1



--------------------------------------------------------------------------------

  several contaminants on, under or about the property located in Glenview, IL
(the “Zenith Property”) from previous review (the “Prior Work”) and that
additional testing is necessary to further define the nature and scope of the
environmental condition of the Zenith Property. Seller has received ADR’s
Proposal for Subsurface Investigation, dated September 21, 2011 (the “Subsurface
Testing Proposal”) attached hereto as Exhibit A. The Prior Work consisted of a
Phase I study of the Zenith Property. Seller hereby grants Purchaser and its
agents the right to access and enter the Zenith Property at all reasonable times
(including those times contemplated, if any, by the Subsurface Testing Proposal)
for the purposes of conducting subsurface and other tests, studies and analyses
as described in the Subsurface Testing Proposal (“Subsurface Testing”).
Notwithstanding any provisions of this Section 6 to the contrary, all Subsurface
Testing shall be subject to the following conditions:

 

  i) All work shall comply with the terms and conditions of the Agreement.

 

  ii) Neither ADR nor its contractor shall be permitted to sample any
groundwater.

 

  iii) ADR’s report of its findings shall be in a “draft form” until Seller
reviews and approves the draft report.

 

  iv) Seller shall be notified via e-mail at least 72 hours prior to ADR
accessing the Property so that it has sufficient opportunity to notify the
tenants.

 

7) Full Force and Effect; No Further Changes. Except as expressly modified by
this Amendment, the Second Amendment, and the First Amendment, the Original
Agreement remains in full force and effect without modification or impairment
and any and all previous terminations of the Agreement are hereby rescinded.

 

8) Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document. Any party may transmit its signature to
this Amendment by facsimile of PDF, and such facsimile or PDF transmission shall
constitute an original signature for all purposes.

(Signature Page Follows)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have duly executed and delivered this
Amendment as of the effective date first stated above.

 

“PURCHASER” REXFORD INDUSTRIAL FUND V, LP, a Delaware limited partnership By:  
REXFORD FUND V MANAGER, LLC,   a Delaware limited liability company,   Its
Manager       By:   REXFORD SPONSOR LLC,     a Delaware limited liability    
company, Its Manager           By:  

LOGO [g251939ex10_4pg2a.jpg]

      Name:   Howard Schwimmer       Its:   Manager        

“SELLER” CORNERSTONE REALTY FUND, LLC, a California limited liability company
By:   CORNERSTONE INDUSTRIAL   PROPERTIES, LLC, a California limited   liability
company, Its Managing Member         By:   CORNERSTONE VENTURES,     INC, a
California corporation,     Its Managing Member           By:  

LOGO [g251939ex10_4pg2b.jpg]

      Name:   Sharon Kaiser       Its:   CFO

 

 

3



--------------------------------------------------------------------------------

Exhibit A

(See Attached)

 

LOGO [g251939ex10_4pg5logo.jpg]    ADR Environmental Group, Inc. 225 30th Street
— Suite 202 — Sacramento, CA 95816    (888) 622-3734 — (916) 921-0600 — FAX
(916)648-6680 September 21, 2011    REXF 01-149R                

Mr. Howard Schwimmer

Rexford Industrial Realty and Management, LLC

11620 Wilshire Boulevard, Suite 300

Los Angeles, California 90025

 

Subject:     

Proposal to Perform Subsurface Investigation

Multi-Tenant Business Center

500 - 560 Zenith Drive

Glenview, Illinois 60016

Dear Mr. Schwimmer

ADR Environmental Group, Inc. (ADR) is pleased to present this proposal to
perform a subsurface investigation at 500 - 560 Zenith Drive in Glenview,
Illinois (subject Property), According to information provided to ADR, an
oil/water separator is located within the 530 Zenith Drive tenant space and a
decommissioned oil/water separator is located within the 548 Zenith Drive tenant
space. Given the potential environmental concerns associated with the two
oil/water separators, ADR proposes to collect and analyze soil and soil vapor
samples to evaluate the subsurface at selected locations in the vicinity of
these features. A cost estimate far these services is included in this proposal.

Site Description

The subject Property, located in a light industrial and residential area of
Glenview, consists of a triangular-shaped parcel totaling approximately 2.5
acres occupied by three multi-tenant light industrial buildings totaling
approximately 38,000 square feet. The subject Property is occupied by several
different light industrial and commercial businesses, and a cellular telephone
tower. The remaining portions of the site consist of asphalt-paved drives,
asphalt- and concrete-paved parking areas, and minor landscaped areas. Vehicle
access onto the property is provided from one driveway off Central Road to the
north. The elevation of the subject Property is approximately 640 feet above
mean sea with a gentle topographic gradient toward the southwest. The depth to
shallow groundwater in the vicinity of the site is estimated to be approximately
12 feet below ground surface (bgs).

Background

In December 2004, a Phase I Environmental Site Assessment Report (ESA) was
prepared by ENVIRON International Corporation (EIC) for the subject Property,
EIC determined that subject Property was originally developed in 1978 with the
three multi-tenant light industrial buildings observed during the site
inspection. Prior to its development, the site was structurally undeveloped
agricultural land. EIC identified no on-site environmental concerns with the
exception that hazardous waste containers lacked secondary containment. Though
not required, EIC recommended secondary containment be provided for the waste
containers.

 

1



--------------------------------------------------------------------------------

Mr. Howard Schwimmer

September 21, 2011

Page 2 of 4

  REXF 01-149R

 

In September 2011, ADR prepared an ESA for the subject Property. From a review
of available historical information, it was determined that in 1978 the subject
Property was developed with the three light industrial buildings observed during
the site inspection and, between 1986 and 1994, the cellular telephone tower
observed during the site inspection was constructed in the south corner of the
site. Prior to its development and since at least 1951, the site was
structurally undeveloped land. Since its development, the subject Property has
been occupied by ceramic shops that build dental implements such as bridges,
crowns and false teeth; a vehicle collision repair facility; Maine Township
Office of Emergency Services offices; contractors; and other light
industrial/commercial tenants.

During the course of the Phase I ESA the following recognized environmental
conditions were identified:

 

  •  

A trench drain was observed in the Car Central Clinic space at 530 Zenith Drive.
This drain discharges to a 3-stage oil/water separator that is also located in
the tenant space, and then discharges into the sanitary sewer system. According
to Mr. Dennis Foster, owner of Car Central Clinic, the oil/water separator was
present in 1982 when Car Central Clinic moved into this space. The oil/water
separator was installed for the previous tenant, who also performed collision
repair. The trench drain is cleaned at the end of each week to remove “bondo”
sanded off the bodies of repaired vehicles so that it does not enter the
oil/water separator. The oil/water separator is cleaned out approximately once
every five years by Jim’s Sewer Service. However, based on the industrial use of
the tenant space and known uses of solvents and petroleum products on site in a
time of lesser environmental awareness, it is possible that these materials were
also passed through the oil/water separator. Since oil/water separators can be a
source of environmental impact through cracks in the separator vaults and/or
leaks at the pipe connections, ADR concluded that this oil/water separator
represents a recognized environmental condition.

 

  •  

An area where an oil/water separator was previously located was observed in the
Service Master space at 548 Zenith Drive. A facility that used to wash their
vehicles inside the space previously occupied this suite. When they moved out,
the sludge was removed from the discharge pipe to the sewer system. The sewer
system was subsequently plugged and the oil/water separator filled and paved
over. It is not known how long this feature was in operation and what type of
materials passed through it. Since oil/water separators can be a source of
environmental impact through cracks in the separator vaults and/or leaks at the
pipe connections, ADR concluded that this oil/water separator represents a
recognized environmental condition.

Based on these findings, ADR recommended conducting subsurface investigations in
the vicinity of the current and former oil/water separators to determine if
these features have adversely impacted the subject Property.

Scope of Services

The work described in this proposal is intended to assess the presence or
absence of petroleum hydrocarbons and volatile organic compounds (VOCs) in soil
and soil vapor next to the current and former oil/water separators and is not
intended to delineate the extent of contamination, if any, caused by contaminant
releases. The intended scope of services is outlined on the follow page:

 

2



--------------------------------------------------------------------------------

Mr. Howard Schwimmer

September 21, 2011

Page 3 of 4

  REXF 01-149R

 

Task I - COORDINATION

Prepare a site Safety and Health Plan for the project. ADR will also notify
public and private underground utility locator services, contract with a
licensed driller and accredited laboratory, and schedule field activities.

Task II - SOIL BORING FIELD WORK

At selected locations at the subject Property, ADR will advance four soil
borings, using direct push drilling methods, to the top of the water table
capillary fringe (estimated at a depth of approximately 12 feet bgs) or refusal,
whichever comes first. More specifically, two soil borings will be advanced next
to the oil/water separator (one boring at each end) located within the 530
Zenith Drive tenant space and two soil borings will be advanced next to the
decommissioned oil/water separator (one boring at each end) located within the
548 Zenith Drive tenant space. Soil samples will be collected at 5 foot or less
vertical intervals from each boring. Soil retained for possible chemical
analysis will be collected from a section of the sample liner with a TerraCore
soil sampler. Other portions of the soil recovered will be used for soil
classification (in accordance with the guidelines of ASTM D-2487-85) and
photoionization detector (PID) screening. Additionally, a discrete soil vapor
sample will be collected in Tedlar bags at a depth of 5 feet bgs from each soil
boring. After collection of soil and soil vapor samples, each borehole will be
abandoned by filling with a bentonite/cement slurry. The surface will be patched
as necessary to match the surrounding surface materials.

Task IV - LABORATORY ANALYSIS

Based on PID readings and visual and olfactory evidence, selected soil samples
(one per boring) collected from the soil borings will be submitted to a
state-certified analytical laboratory for analysis of total petroleum
hydrocarbons as gasoline, diesel, and oil by EPA Method 8015 and VOCs by EPA
Method 8260B. Each soil vapor sample will be analyzed for VOCs by method TO-15.

Task V - REPORT

Upon receipt of analytical results, site data will be compiled and evaluated and
a report will be prepared and submitted to the client. The report will contain
an assessment of the sampled soil and soil vapor quality. ADR’s conclusions and
recommendations, if any, will be included in the report.

Estimated Fees for Services

Based on the site information provided and the described Scope of Services, ADR
estimates that the total fees and expenses for the work will be $7,910.00. If
obstructions, interference or other unforeseen conditions (i.e. refusal with the
proposed drilling method) are encountered that will affect price and/or
schedule, ADR will immediately advise you of the circumstances and available
alternatives so we can identify a mutually satisfactory solution. Additionally,
this cost estimate excludes the cost of disposal of any drummed drilling
cuttings or rinsate water generated during the project. ADR will not be
responsible for replacing ground cover at boring locations beyond concrete or
asphalt patch.

 

3



--------------------------------------------------------------------------------

Mr. Howard Schwimmer

September 21, 2011

Page 4 of 4

  REXF 01-149R

 

Tentative Schedule

ADR will implement the proposed work within 5 working days of client approval.
The actual work date will depend upon driller availability. Assuming all
drilling locations are accessible, field work is anticipated to take 1 day to
complete. Laboratory analytical results are generally available 10 working days
after submittal of samples. ADR’s report of results will be submitted within 5
days of the receipt of laboratory results.

Terms and Conditions

This offer is good for 30 days. After 30 days, ADR will either extend the offer
or revise the proposal. Terms of the sale are payment in full prior to
commencement of work. If you have any questions, please call me or Larry A.
Flora.

 

Sincerely, ADR ENVIRONMENTAL GROUP, INC. LOGO [g251939ex10_4pg7.jpg] Kevin F.
Gallagher Project Manager

 

4